Citation Nr: 1627260	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-28 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for service-connected pes planus.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972 and January 1973 to March 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In May 2015, the Veteran was afforded a personal hearing before the undersigned.  

The issue of service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is manifested by pronounced symptoms.

2.  In a decision in July 2004, the RO denied a claim of service connection for diabetes mellitus.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

3.  The additional evidence presented since the rating decision in July 2004 by the RO raises a reasonable possibility of substantiating the claim for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2015).

2.  The July 2004 RO decision, which denied service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

3.  The criteria for reopening the previously denied claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is reopening the claim of service connection for diabetes mellitus, VCAA compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As to the issue for a higher rating for pes planus, a standard August 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in February 2009, September 2011, and July 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Higher Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran is currently assigned a 30 percent rating for bilateral plantar fasciitis under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a non-compensable (zero percent) rating is for application when there is mild disability relieved by built-up shoe or arch support.  A 10 percent rating is for application when there is moderate disability evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, either bilaterally or unilaterally.  A 30 percent rating is for application when there is severe bilateral (or 20 percent for severe unilateral) disability with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.

During VA treatment in August 2008, the Veteran stated that the orthotics he was provided were not helping his bilateral pes planus symptoms.  

During the VA examination in February 2009, the Veteran stated that he was no longer able to walk 10 blocks due to pain in his feet and was limited to walking no more than 6 blocks.  He was provided custom orthotics, but they did not help very much.  The examiner found that the Veteran's forefoot and midfoot could not be corrected by manipulation.  The Veteran had decreased plantar arch shown by x-rays in June 2008 and December 2008 and arthritic changes of the metatarsal joints of the greater toe and intertarsal joints.  

The Veteran was afforded another VA examination in September 2011.  The Veteran complained that the deformity of the left foot had worsened and was painful.  It was noted that the Veteran had flexible inserts made, but they only provided modest improvement of his symptoms.  He had pain on use and manipulation of the left foot.  Also, both feet had decreased longitudinal arch height on weight-bearing, marked deformity, marked pronation, weight-bearing lined that fall over or medial to the great toe, and bilateral medial talus tilt.  There was inward bowing of the Achilles tendon of the left foot.  The examiner remarked that the Veteran's x-rays and symptoms of the left foot were worse than in 2009 and the tilt of the left talus had progressed.

During the VA examination in July 2014, the Veteran stated that pain would begin while standing and walking in both feet, which would worsen with continued walking and he would have to stop after walking a certain distance.  The pain was usually achy and sharp at times.  His pain level was usually at 6 on the right side and at 9 on the left.  He did not have pain when sitting.  On physical examination, the Veteran had pain on manipulation on the left foot and characteristic calluses on both feet.  He also had in both feet decreased longitudinal arch height, marked pronation that is not improved by orthotics, and the weight-bearing line falls over or medial to the great toe.  The examiner noted that there was mild pain felt in the area of the medial longitudinal arch when he stood or walked, but he could still move his foot and toes without limitations.  He had pain on pain on weight-bearing of both feet and disturbance on locomotion of the left foot.  He occasionally used a cane for weight shift from the left foot and , and constantly used special shoes for comfort, pain relief and balance.  The Veteran's bilateral pes planus impacts his ability to work by as he is unable to walk more than 2 or 3 city blocks, climb more than one flight of stairs, run, climb a ladder, and stand more than 10 minutes.  The examiner stated that since the previous exam, there has been no significant changes with the right foot condition, except for increased pain intensity, but the left foot showed further deterioration of longitudinal arch and presence of a round bone sticking out in the middle of the inner left foot.  The pain in the left foot has also worsened in its intensity over time as he reported.

During the May 2015 hearing, the Veteran stated that his orthotics did not help his bilateral plantar fascitis symptoms and his symptoms were not relieved by wearing them.  He also stated that he had to get a job that was more sedentary as he was unable to stand for a long period of time or walk too far.  

The Board finds that a 50 percent disability rating is warranted for bilateral pes planus based on the medical evidence of record and the Veteran's competent statements regarding the severity of his condition, which showed pain on use and manipulation and inward bowing of the Achilles tendon of the left foot; decreased longitudinal arch height on weight-bearing, marked deformity, marked pronation, weight-bearing lined that fall over or medial to the great toe, and bilateral medial talus tilt of both feet; and his symptoms were not improved by orthotics.  These findings meet the criteria for a 50 percent rating under Diagnostic Code 5276.  This is the maximum schedular rating for bilateral pes planus under Diagnostic Code 5276. 

Because 50 percent is the highest schedular rating available for bilateral pes planus, there is no legal basis for the assignment of a higher schedular rating.  Pes planus is specifically listed in the rating criteria, so no other foot diagnostic code would be appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted).  Because there is a specific diagnostic code for pes planus, it is not appropriate to rate the Veteran's disability under another diagnostic code.

Total Disability Rating Due To Individual Unemployability (TDIU)

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently employed; thus, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.

Extraschedular Consideration

The rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected bilateral pes planus is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


III. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in July 2005, the RO denied service connection for diabetes mellitus on grounds that there was no evidence of diabetes mellitus in service and there was no evidence of herbicide exposure based as he did not serve in Vietnam.  After the Veteran was notified of the determination and of his appellate rights by a July 2004 letter, he did not appeal the adverse determination.

As no new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran, the rating decisions became final by operation of law on the evidence of record, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered consisted of the service treatment records, VA and private treatment record, and records from the Social Security Administration.

Current Claim to Reopen and Additional Evidence

The current claim to reopen the previously denied claim for diabetes mellitus was received by VA in August 2011. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for diabetes mellitus consists, in part, of private treatment records that contain treatment for diabetes mellitus in January 2003 showing that the Veteran's private physician discussed controlling his diabetes mellitus with diet and increased physical activity, and a May 2015 Board hearing in which the Veteran stated that his diabetes mellitus is worsened by his inability to perform physical activity due to his pes planus as well as assertions of exposure to herbicides while serving in Thailand. 

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  It demonstrates that the Veteran his pes planus may affect his diabetes mellitus condition and possible exposure to herbicides during service.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.



ORDER

A 50 percent rating is granted for bilateral pes planus subject to regulations governing the payment of monetary benefits.

The application to reopen the claim of service connection for diabetes mellitus is granted and, to this extent only, the appeal is granted.


REMAND

The Board finds that the claims should be remanded for additional development and consideration.

First, on remand, the RO will have an opportunity to adjudicate the reopened claim for diabetes mellitus on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Second, during the May 2015 hearing, the Veteran asserted that his diabetes mellitus is worsened by his inability to perform physical activity due to his pes planus.  In January 2003, the Veteran's private physician discussed controlling his diabetes mellitus with diet and increased physical activity.  Although the Veteran was afforded a VA examination for his claimed diabetes mellitus in May 2004, no opinion was provided and the etiology was not determined.  As the evidence of record does not show the etiology of the Veteran's diabetes mellitus, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his diabetes mellitus.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his diabetes mellitus.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Thereafter, schedule the Veteran for a VA examination(s) by an appropriate medical professional to determine the etiology of the Veteran's diabetes mellitus.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the diabetes mellitus had its onset during, or is otherwise related to, the Veteran's period of active service.

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus is caused or aggravated by his service-connected pes planus.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran, including that his pes planus causes him to have limited physical activity, which aggravates his diabetes mellitus condition.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal for diabetes mellitus on the merits.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


